Alice Robie Resnick, J.,
dis*13senting.
Although I do agree with the general statements of law contained in the majority’s opinion, I disagree with its holding that ODOT acted within a reasonable amount of time in installing the traffic signal device.
It is well-established that the state has a duty to maintain its highways in a reasonably safe condition. See R.C. 5501.11; Knickel v. Dept. of Transp. (1976), 49 Ohio App. 2d 335, 3 O.O. 3d 413, 361 N.E. 2d 486. When ODOT has knowledge that an intersection is not in a reasonably safe condition, it should not be shielded from liability when it fails to implement its own decision to install a traffic control device within a reasonable amount of time.
The majority correctly states that a decision involving a high degree of official discretion is protected from liability by the doctrine of sovereign immunity. See Winwood v. Dayton (1988), 37 Ohio St. 3d 282, 284, 525 N.E. 2d 808, 810. See, also, C & D Partnership v. Gahanna (1984), 15 Ohio St. 3d 359,15 OBR 480, 474 N.E. 2d 303; Reynolds v. State (1984), 14 Ohio St. 3d 68, 14 OBR 506, 471 N.E. 2d 776; Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31, 6 OBR 53, 451 N.E. 2d 228, at paragraph two of the syllabus. Thus, immunity is preserved for those acts or omissions constituting an executive or planning function, involving the making of a basic policy decision, and requiring a high degree of official judgment or discretion. Id.
In the case before us, it is undisputed that the decision concerning whether to install a traffic control device involved a high degree of official discretion. Such a decision concerns basic policy considerations. Winwood, supra, at 284, 525 N.E. 2d at 810. I disagree, however, with the majority’s determination that the time ODOT took to install the traffic control device was reasonable.
The facts of this case indicate that in 1971, ODOT had studied the intersection at issue and found it to be a high-accident location. ODOT installed yellow and red flashing lights in October 1974. Again in 1978, ODOT identified the intersection as a high-accident location. ODOT recognized that the intersection was not in a reasonably safe condition in May 1979 and determined that a traffic signal was necessary. ODOT admitted that implementation of the May 1979 study was a “priority matter.” Accordingly, on May 17, 1979, ODOT decided to install a fully actuated two-phase traffic signal at the intersection. The traffic signal was installed August 3, 1982.
Thus, over thirty-eight months elapsed between the tíme that ODOT determined that a signal was necessary and the time that the project was completed. During this thirty-eight-month period, there were twenty-five accidents including six fatalities and severe injuries to six other persons. Also, within that thirty-eight-month time span, there were long periods of time during which ODOT failed to take the steps necessary to implement its decision to install a traffic control device. ODOT’s own summary of activity between the May 1979 report and final installation of the traffic signal in August 1982 shows that some of the delay was due to departmental review and revisions. Some of the delay, however, was due to such factors as change in personnel and the “press of other work, primarily pavement marking plans,” which alone resulted in a six-month delay.
ODOT breached its duty to maintain the intersection in a reasonably safe condition by its unreasonable delay in acting to remedy a known dangerous highway intersection when the decision to do so had already been made. This intersection had a large *14amount of commercial traffic, partly because of its proximity to the Ohio Turnpike and to truckstops at each comer of the intersection. The record reveals that the period of consideration in this case was marked by only scattered spurts of study and evaluation and long gaps of inactivity which were
inconsistent with the intersection’s designation as a high-accident location. For these reasons, I would affirm the holding of the Court of Appeals for Franklin County.
Sweeney, J., concurs in the foregoing dissenting opinion.